*208
Judgment reversed,.

Item three of the will was as follows: “I desire that my beloved and ever affectionate daughter, Julia A. Hastey, remain upon and enjoy as her home my homé place, with the lot of land on which my improvements are situated, the same being lot of land number 28 in the third district of originally Troup, now Harris county, and that she together with my granddaughter, Sarah V. Wills, enjoy the rents and profits of said place with my beloved and devoted grandson, William B. Hastey, if compatible with his wishes, by agreement with my said daughter, Julia A. Hastey, to supervise and direct and assist his aunt, and to realize with her during his natural life the rents and profits of my said home, but in no event to be compelled to encumber himself with said care, and in the event that William B. Hastey declines the trust and benefits in this item of my will, then I desire my son John B. Hastey supervise all of my said daughter’s interest, and that Edy, cold., be permitted to remain upon contract.” The first item of the will.gave directions as to the testator’s burial. The second item as to payment of his debts. The fourth item as to his stock. The fifth item gave all the rest of his estate, to be taken possession of• by his son John.B., and appropriated either to the payment of testator’s indebtedness to John B., or to be sold and the proceeds applied to the payment of said debts, and if anything remained over, to be distributed according to the statute of distribution. The sixth and last item appointed John B. his executor. It appeared in evidence that complainant was the granddaughter of testator and entitled to inherit the distributive share of her mother, if any there were, in Ms estate; and that she remained on the land with Julia and W. B. Hastey up to 1882, and then, by permission of Julia A., left it, as the auditor found, without knowledge of her rights under the will. Complainant alleged in her bill that her father died when she was an infant, and her mother when she was about six years old, and that she lived with her grandfather until Ms death, which occurred when she was about fifteen years old, etc.
R. A. Russell, J. M. ]V[obley and C. J. Tiiornton, for plaintiff.
L. L. Stanford and Willis & Persons, for defendant.